Title: From George Washington to Martha Dangerfield Bland, 18 March 1791
From: Washington, George
To: Bland, Martha Dangerfield



Philadelphia March 18. 1791.

With every disposition, my dear Madam, to serve you either in my public or private capacity, I have to regret that such is the nature of the request contained in your letter of the 23 ultimo as to preclude the possibility of my being useful to you in the matter to which it relates—This will more fully appear from an opinion on the subject given by the Attorney General, to whom as a legal Character, and a friend, I submitted the consideration of your letter. His answer is herewith transmitted, and will serve, at least, to shew the ready compliance paid to your request by Madam, Your respectful and obedient Servant

G. Washington.

